Filed 12/11/20 Certified for Publication 1/8/21 (order attached)




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FOURTH APPELLATE DISTRICT

                                               DIVISION TWO



 CITY OF NORCO,

          Plaintiff and Respondent,                                E072858

 v.                                                                (Super.Ct.No. RIC1709678)

 RONALD T. MUGAR,                                                  OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Chad W. Firetag, Judge.

Affirmed.

         Pillsbury Winthrop Shaw Pittman, Thomas V. Loran III, and William T. Palmer;

Institute for Justice, Joshua A. House, and Jeffrey H. Redfern for Defendant and

Appellant.

         Dapeer Rosenblit & Litvak, William Litvak, and Eric P. Markus for Plaintiff and

Respondent.

         Plaintiff and respondent City of Norco (City) filed this receivership action to abate

what it describes as “nearly 20 life-safety hazards” on a property belonging to defendant




                                                          1
and appellant Ronald R. Mugar. During the litigation, Mugar abated the substandard

conditions on the property, and the matter was dismissed.

       Mugar appeals the trial court’s order declaring the City the prevailing party and
                                                              1
awarding it attorney fees pursuant to Health and Safety Code section 17980.7,

subdivision (c)(11). Mugar contends that (1) his due process rights were violated because

the City was represented by a private law firm with an inappropriate financial interest in

the litigation, and without adequate supervision by neutral government attorneys; (2) the

award of attorney fees unconstitutionally burdens his First Amendment right to petition

by penalizing him for asserting defenses in the action; and (3) the City should not be

considered the prevailing party. The City argues that Mugar forfeited his constitutional

arguments, and it contests the merits of Mugar’s claims.

       We disagree with the City that Mugar forfeited his constitutional arguments. On

the merits, however, we reject each of Mugar’s contentions and affirm the judgment.

                                    I. BACKGROUND

       The City and Mugar have been in conflict about substandard conditions on

Mugar’s property since about 2007, when neighbor complaints brought the property to

the City’s attention. In 2008, this conflict led to criminal charges against Mugar. Mugar

pled guilty to several misdemeanors. He was initially granted deferred entry of

judgment, conditioned on his abating various code violations. After failing to satisfy

those conditions, he was sentenced to 36 months of supervised probation.


       1
           Further undesignated statutory references are to the Health and Safety Code.

                                              2
       In 2012, the City issued a formal notice ordering Mugar to abate substandard

conditions on the property that had again resulted in neighbor complaints. The parties

resolved the issue by entering into a Nuisance Abatement Agreement.

       Most recently, after more neighbor complaints and a series of inspections, in

March 2017 the property was “‘red tagged’ [. . .] and declared a ‘substandard building,’ a

public nuisance, and unsafe to occupy.” Mugar was issued a notice of 19 violations of

the City’s municipal code and California’s Health and Safety Code, and ordered to abate
                              2
the unlawful conditions. Mugar failed to comply with the notice’s abatement

instructions; even after an extension of time, Mugar told the City’s code compliance

officer that conditions on the property had “‘gotten worse.’” The City, acting through

outside counsel, initiated this action on May 30, 2017, by filing both a “Petition for

Appointment of Receiver, Injunctive and Other Relief Pursuant to Health and Safety

Code Section 17980.7, et seq.” (petition), and a motion for appointment of a receiver and
                          3
preliminary injunction.


       2
          Sections 17980.6 and 17980.7 of the Health and Safety Code comprise “a
statutory scheme providing certain remedies to address substandard residential housing
that is unsafe to occupy. Pursuant to section 17980.6, an enforcement agency may issue a
notice to an owner to repair or abate property conditions that violate state or local
building standards and substantially endanger the health and safety of residents or the
public. Section 17980.7 provides that, if the owner fails to comply with the notice
despite having been afforded a reasonable opportunity to do so, the enforcement agency
may seek judicial appointment of a receiver to assume control over the property and
remediate the violations or take other appropriate action.” (City of Santa Monica v.
Gonzalez (2008) 43 Cal.4th 905, 912 fn. omitted.)
        3
          We previously reserved for consideration the City’s request for judicial notice of
the fact that “[a]t least 384 cities in the state of California employ outside counsel to
                                                                 [footnote continued on next page]


                                             3
       On July 6, 2017, the trial court granted the City’s motion, after a hearing that

Mugar was unable to attend personally because of a health issue that required

hospitalization. The court’s order appointing the receiver and ordering a preliminary

injunction, filed on July 26, 2017, provided that Mugar was permitted “to continue to

perform voluntary abatement measures at the Subject Property until such time as the

Receiver accepts his appointment and tenders his oath.”

       The receiver filed his oath on August 3, 2017. In the meantime, however, Mugar

(through newly hired counsel) and the City agreed that Mugar would have another

opportunity to fix the conditions on the property himself. Mugar had applied ex parte for

a stay of the court’s order appointing the receiver so he could move to have that order

reconsidered or vacated. That ex parte application was heard on August 2, 2017. At the

hearing, the parties informed the court that they had reached a stipulation that (1) the

receivership would “be held in abeyance until further order of the Court”; (2) Mugar

would correct the violations alleged in the City’s petition, except for those related to the

laundry room on the premises, by August 15, 2017; (3) by the same date, Mugar would

“schedule, undergo, and pass final inspection” confirming the corrections had been made;

(4) Mugar would “submit to the City all application(s) for any permits required to

demolish and/or repair the laundry room no later than August 8, 2017”; and (5) Mugar’s

motion to reconsider or vacate the order appointing the receiver would be calendared for

perform special prosecution and/or city attorney services.” The City proposes that this
fact is “‘not reasonably subject to dispute and . . . capable of immediate and accurate
determination by resort to sources of reasonably indisputable accuracy.’” (Evid. Code §
452, subd. (h).) The request is granted as unopposed. (Cal. Rules of Court, rule 8.54(c).)

                                              4
September 6, 2017. The City expressly reserved its “right to file a motion to be declared

the prevailing party in this matter and/or a motion for attorneys’ fees and costs.” The

trial court accepted the parties’ stipulation.

       The property passed inspection on August 15, 2017; as contemplated by the

stipulation, the violations identified in the City’s petition had been “satisfactorily abated,”

with the exception of those relating to the laundry room. Mugar also applied for a permit

to repair the laundry room. The City, however, rejected Mugar’s application,

explaining—not for the first time—that an “‘over the counter’” permit could be issued for

demolition, but “‘any other technical permit would require plan review and approval.’”

       A lengthy dispute ensued between Mugar and the City regarding a repair permit.

Mugar contended that a permit from 1969 should be “reopened” and the repairs

completed to the building standards applicable in 1969; the City disagreed. The hearing

on Mugar’s motion was continued several times during this conflict. After some back-

and-forth, on October 16, 2017, Mugar was granted a permit to demolish the laundry

room. In April 2018, however, the laundry room still had not been demolished, and

Mugar continued, unsuccessfully, to try to get the City to renew the 1969 permit.

       On April 30, 2018, the trial court held a hearing on Mugar’s motion to reconsider

the appointment of the receiver the preceding July. The court did not rule on the motion,

however, continuing the matter until November 5, 2018. The court ordered Mugar to

either repair or demolish the laundry room by no later than October 16, 2018. The court

commented that it was “not going to get involved and try to say that the City must accept



                                                 5
an application for repair”; rather, the permitting process, “in terms of what needs to be

given with that type of application . . . just has to run its normal course.”

       After another unsuccessful attempt to have the City renew the 1969 permit, on

July 5, 2018, Mugar applied for a new permit authorizing repair of the laundry room.

The City granted the application on July 10, 2018, issuing a “combination building

permit” for “‘completion of work originally permitted on 12/17/1969, which was expired

without inspections.’” The new permit was subject to conditions, which required repairs

to bring the laundry room into compliance with current standards, as modified pursuant to

the discretion of the City’s building official. Mugar completed repairs pursuant to the

new permit, and on August 9, 2018, the property passed its final inspection.

       After another continuance, the court heard Mugar’s reconsideration motion on

November 13, 2018. The court stated that it “did not find that there was legal reason for

granting a reconsideration of the 7-26-17 order on grounds of [Code of Civil Procedure

section 1008] or to set aside the order pursuant to [Code of Civil Procedure 473].”

During the hearing, however, the City requested that the court terminate the receivership

in light of the completed repairs. The court therefore ordered the July 26, 2017, order

appointing the receiver vacated on the ground that “there are no reasons to continue the

receivership as all of the nuisance issues have been resolved.”

       The City brought a motion seeking, among other things, to be declared the

prevailing party in the litigation and an award of $60,798.94 in attorney fees and costs.




                                               6
The court granted the motion, finding the City to be the prevailing party and awarding the

amount requested.

                                       II. DISCUSSION

A. Forfeiture

         The City contends that Mugar forfeited his due process and First Amendment

arguments by failing to raise them in the trial court. Not so.

         In Mugar’s trial court briefing in opposition to the City’s fee motion, the first of

four argument sections was entitled “Awarding Fees Would Violate Due Process Because

the Critical Decisions in This Case Were Not Made by Neutral, Disinterested

Government Attorneys.” This section makes many of the same arguments and cites

many of the same authorities as Mugar’s briefing on appeal. The second of Mugar’s

argument sections was entitled “The Prosecution Fees Ordinance Unconstitutionally

Burdens [Mugar’s] First Amendment Right to Petition and Access the Courts.” No

doubt, therefore, Mugar raised both due process and First Amendment issues in the trial

court.

         The City proposes that Mugar’s trial court constitutional challenges were “limited

to a single provision of the City’s municipal code.” Mugar’s trial court due process

arguments, however, do not mention the municipal code at all. Rather, as he does on

appeal, Mugar contended more generally that awarding attorney fees and costs to the

City’s outside counsel would run afoul of due process principles. Mugar’s First

Amendment arguments reference the City’s prosecution fees ordinance, but they are not



                                                7
focused on the specific terms of the ordinance but rather on the burden of the award

(whatever its basis) on Mugar’s exercise of his First Amendment rights.

       We therefore do not deem any of Mugar’s constitutional arguments forfeited. The

City had an opportunity to litigate all the relevant factual issues. “On appeal, a party may

raise a new issue of law based on undisputed facts [citation], and may even ‘change the

legal theory he relied upon at trial, so long as the new theory presents a question of law to

be applied to undisputed facts in the record.’” (C9 Ventures v. SVC-West, L.P. (2012)

202 Cal.App.4th 1483, 1492.) Even if Mugar failed to raise any dimension of his

constitutional arguments in the trial court, we nevertheless would have the discretion to

reach the merits. (See Francies v. Kapla (2005) 127 Cal.App.4th 1381, 1386.) Because

he raised the arguments adequately, we exercise that discretion to any extent that it is

necessary to do so.

B. Due Process

       Mugar contends that his due process rights were violated because the City was

represented by retained outside counsel—as he frames it, a “private prosecutor” rather

than “neutral government attorneys”—with a financial interest in the litigation and

without adequate supervision by government attorneys. We find no constitutional

infirmity in the fee arrangement between the City and its outside counsel.

       Our Supreme Court has recognized that due process rights are potentially

implicated when a government entity retains a private law firm or attorney as outside

counsel to bring a lawsuit. “[S]uch an attorney, like an attorney directly employed by the



                                             8
government, ‘has the vast power of the government available to him; he must refrain

from abusing that power by failing to act evenhandedly.’” (Iskanian v. CLS

Transportation Los Angeles, LLC (2014) 59 Cal.4th 348, 391, quoting People ex rel.

Clancy v. Superior Court (1985) 39 Cal.3d 740, 746 (Clancy).) Due process concerns

may arise where an attorney representing the government has a “direct pecuniary interest

in the outcome of a case.” (County of Santa Clara v. Superior Court (2010) 50 Cal.4th

35, 51 (Santa Clara).)

       Thus, our Supreme Court has stated: “When a government attorney has a personal

interest in the litigation, the neutrality so essential to the system is violated. For this

reason prosecutors and other government attorneys can be disqualified for having an

interest in the case extraneous to their official function.” (Clancy, supra, 39 Cal.3d at

p. 746.) In Clancy, an attorney (Clancy) had been hired by the City of Corona as an

independent contractor to bring a nuisance action against a particular business. (Id. at

p. 743.) Clancy’s retention agreement provided for him to be paid $60 per hour, but that

amount would be reduced to $30 per hour if Corona lost the case, or if it prevailed but did

not recover its fees. (Id. at p. 745.) The Supreme Court found that contingent fee

arrangement “antithetical to the standard of neutrality that an attorney representing the

government must meet when prosecuting a public nuisance abatement action,” and

ordered Clancy disqualified. (Id. at p. 750.) The Supreme Court also specified, however,

that Corona was not precluded from rehiring Clancy to represent it on other terms. (Id. at

p. 750, fn. 5; see also Santa Clara, supra, 50 Cal.4th at p. 50 [discussing Clancy].)



                                               9
       In Santa Clara, the Supreme Court “narrowed” the broad holding of Clancy,

finding that an “absolute prohibition on contingent-fee arrangements” in civil public

nuisance actions was “unwarranted.” (Santa Clara, supra, 50 Cal.4th at pp. 52, 56.)

Santa Clara again emphasized that a contingency arrangement “created a potential

conflict of interest between the private attorneys’ financial stake in the litigation’s

outcome and their duty to ‘ensur[e] that a public prosecution is pursued in a manner that

serves the public . . . .” (Orange County Water Dist. v. The Arnold Engineering Co.

(2011) 196 Cal App.4th 1110, 1122, quoting Santa Clara, at p. 58.) The Supreme Court

found, however, that “retention of private counsel on a contingent-fee basis is permissible

in such cases if neutral, conflict-free government attorneys retain the power to control

and supervise the litigation” because “the heightened standard of neutrality is maintained

and the integrity of the government’s position is safeguarded.” (Santa Clara, at p. 58.)

       In this case, however, the City’s outside counsel was not hired on a contingency

basis and had no direct financial interest in the outcome of the litigation. Rather, the firm

charged the City a fixed hourly rate, regardless of the outcome of the case, and regardless

of whether costs are recovered. The concerns addressed in Clancy and Santa Clara, and

the special requirements Santa Clara imposes with respect to contingency arrangements

for outside counsel in civil public nuisance actions, are simply inapplicable here.

Moreover, it is reasonable to infer that something like the agreement between the City

and its outside counsel, based on a fixed hourly fee, is what the Supreme Court

contemplated when it stated in Clancy that the disqualified outside counsel could be



                                              10
rehired on terms other than the disapproved contingency arrangement. (Clancy, supra,

39 Cal.3d at p. 746.)

       Mugar asserts that the arrangement between the City and its outside counsel is

such that outside counsel “has discretion to decide how much work to give itself,”

including “the authority to decide when to bring cases and how to litigate them.” He

proposes that the firm’s discretion is “essentially unconstrained—so long as it ultimately

recovers costs from the people it prosecutes.” He also asserts that outside counsel

“promised, in advance, to try to maximize cost recovery,” making it “impossible for

[outside counsel] to neutrally decide whether to seek fees in particular cases.”

       These arguments, however, are untethered to any supporting evidence in the

record. Mugar cites to a section of an attorney declaration in support of the City’s motion

for fees and costs, describing the fees and costs incurred. He also cites to a snippet of a

“City Council Agenda Report” of a different city (Monrovia), recommending the

approval of a “Consultant Services Agreement” with the same firm. The report notes that

in some cases the Monrovia Municipal Code allows for recovery of attorney’s fees, and

states that the firm “work[s] with [the city’s] staff to maximize cost recovery.” Such

evidence is, to put it mildly, inadequate to support the conclusions Mugar draws from it.

       To the contrary, the City’s contract with outside counsel provides that the firm’s

“services . . . in connection with any action are to commence only when a City official

shall have assigned a matter to [the firm].” An attorney declaration in support of the

City’s fee motion establishes that the decision to bring a receivership action against



                                             11
Mugar was made in consultation with “City officials as well as a representative of

Riverside County Adult Services,” and upon the authorization of the City. Although

outside counsel communicated with Mugar regarding settlement, and discussed

settlement-related issues with City officials, “[e]ach of the City’s settlement demands was

determined by the Norco City Council, as was each of the City’s response[s] to [Mugar’s]

counter-offers.” As such, the relationship between the City and its outside counsel is

unremarkable, and consistent with hornbook principles regarding the authority of the

client versus the authority of the attorney. (See Weil & Brown, Cal. Practice Guide:

Professional Responsibility (The Rutter Group 2019) ¶ 3.132 [“The fact a client hires a

lawyer to represent him or her in a particular matter does not mean the lawyer is

authorized to exercise complete control over that matter. Unless the parties agree

otherwise, the attorney has implied authority as to “procedural” matters, but the client

retains the right to make ultimate decisions affecting the outcome of the case (i.e., matters

affecting the client’s ‘substantive rights’)”].)

       Mugar speculates that a “non-conflicted prosecutor” would not have pursued the

receivership action in light of his efforts to ameliorate the problems on the property

himself, and his hospitalization that interrupted those efforts and caused him to miss the

initial hearing on the City’s receivership petition. He further speculates that it is outside

counsel’s “unconstitutional conflict” that caused the City to seek to recover its fees. As

discussed above, however, outside counsel initiated this receivership action only upon

consultation with, and with the authorization of, the City. The terms of the parties’



                                               12
stipulation—placing the receivership in abeyance to allow Mugar more time, but also

expressly reserving the City’s right to seek fees as the prevailing party in the litigation—

were “determined by the Norco City Council.” We find it improbable that outside

counsel’s fee arrangement with the City had any bearing on the City’s decision to

proceed with the receivership action, or to seek fees as the prevailing party. In any event,

neutral government officials certainly actually supervised and controlled the action. (See

Santa Clara, supra, 50 Cal.4th at p. 58.)

       Mugar’s arguments on appeal rely in part on analogy to several federal district

court cases. We find the analogies to be strained, at best. In Harjo v. City of

Albuquerque (D.N.M. 2018) 326 F.Supp.3d 1145 (Harjo), the district court considered a

challenge to a city vehicle forfeiture ordinance, and specifically the involvement of city

enforcement personnel, prosecutors, and administrative law judges. The court held that

the city employees who enforced the program had an “unconstitutional institutional

incentive to prosecute forfeiture cases, because forfeiture revenues are set in a special

fund, and the forfeiture program can spend, without meaningful oversight, all of the

excess funds it raises from previous years.” (Harjo at p. 1193.) It further held the

forfeitures violated due process “by depriving car owners of their property unless they

prove their innocence.” (Ibid.) It found, however, that the enforcement personnel did not

have “an unconstitutional personal incentive to prosecute” because “their continued

employment or salary is not contingent on the forfeiture program revenues.” (Ibid.) The




                                             13
case does not address the use of outside counsel to bring civil public nuisance actions on

behalf of a municipality.

       Brucker v. City of Doraville (N.D. Ga. 2019) 391 F.Supp.3d 1207 addressed a

system of municipal fines, fees, and forfeitures, largely enforced by city law enforcement

personnel, and tried in the city’s municipal court before a judge appointed and serving at

the pleasure of the City Council, with the City Attorney acting as prosecutor. (Id. at pp.

1208-1209.) There is mention that “property violations” were “handled by a private

firm.” (Id. at p. 1209.) In denying the defendants’ motion to dismiss, however, the trial

court did not address any alleged conflict of interest arising from the use of outside

counsel for some cases. (Id. at p. 1218.) Rather, the court’s discussion and holding is

focused on the alleged improper incentives of the city’s law enforcement personnel and

municipal court judges. (Ibid.)

       In Sourovelis v. City of Philadelphia (E.D. Pa. 2015) 103 F.Supp.3d 694, the

district court denied a motion to dismiss a due process claim challenging police and

prosecutors’ “retention of forfeited property and monetary proceeds” in actions brought

under state law by the city. (Id. at p. 709.) Again, the case does not involve the use of

outside counsel to bring any action, or the potential conflicts of interest arising from

doing so.

       Each of these three federal cases are different enough on their facts from this case

to be unhelpful as analogies to the present case. Moreover, we are both bound by, and




                                             14
persuaded by, the reasoning adopted by our Supreme Court in Santa Clara, as discussed

above.

         We find Mugar has not demonstrated any violation of his due process rights.

C. First Amendment

         Mugar argues that the trial court’s award of attorney fees to the City is an

unconstitutional burden on his “First Amendment right to access and petition the courts”

because it “penalizes [him] for robustly defending his property rights.” We are not

persuaded.

         The First Amendment to the United States Constitution protects the right “to

petition the Government for a redress of grievances,” which includes the right of access

to the courts. (California Motor Transport Co. v. Trucking Unlimited (1972) 404 U.S.

508, 513.) “Restrictions on the right to petition generally are subject to the same analysis

as restrictions on the right of free speech.” (Mejia v. City of Los Angeles (2007) 156

Cal.App.4th 151, 162 (Mejia).) “[C]onstitutional rights to petition have been subjected to

reasonable restrictions to prevent abuse of the right, and narrowly drawn restrictions on

that right can be valid.” (Schroeder v. Irvine City Council (2002) 97 Cal.App.4th 174,

195 (Schroeder).)

         A prevailing party fee statute arguably may “cause some incidental restriction on

conduct protected by the First Amendment,” so it is “evaluated under the . . . standard

announced in United States v. O’Brien (1968) 391 U.S. 367 (O’Brien).” (Mejia, supra,

156 Cal.App.4th at p. 162.) Under O’Brien, there is sufficient justification for the



                                               15
restriction “[1] if it is within the constitutional power of the Government; [2] if it furthers

an important or substantial governmental interest; [3] if the governmental interest is

unrelated to the suppression of free expression; and [4] if the incidental restriction on

alleged First Amendment freedoms is no greater than is essential to the furtherance of

that interest.” (O’Brien, supra, at p. 377; see Schroeder, supra, 97 Cal.App.4th at p. 196

[“[T]he right to petition may be subject to legislatively imposed conditions and

restrictions, provided the restrictions are narrowly drawn to achieve a substantial

governmental interest that is content neutral and unrelated to the suppression of the

exercise of First Amendment rights”].) As to the fourth requirement, the statute need not

apply the least restrictive means to achieve its goals, as required under the strict scrutiny

analysis applied to content-based restrictions. “Rather, the incidental restriction must be

‘narrowly tailored’ and cannot be ‘substantially broader than necessary to achieve the

government’s interest.’” (Mejia, at p. 163.)

       Mugar does not challenge the Legislature’s constitutional authority to legislate on

the subject of attorney fees. Section 17980.7, subdivision (c)(11), serves to further

important public policies unrelated to the suppression of free expression—in this case,

the abatement of public nuisances, where the owner has failed to do so after notice and a

reasonable opportunity to voluntarily comply. (See § 17980.7, subd. (c); see also Mejia,

supra, 156 Cal.App.4th at p. 163 [discussing fee awards under Code Civ. Proc. § 1021.5,

stating: “The purpose of an award of fees against an unsuccessful opposing party is not to

penalize petitioning activity by that party, but to encourage litigation by the successful



                                               16
party by making the litigation financially feasible”].) Furthermore, “we regard any

incidental restriction on an opposing party’s right to petition as a result of the financial

burden of an attorney fee award . . . as justifiable and narrowly tailored to achieve the

purpose of encouraging the enforcement of important public rights by making the

litigation financially feasible to the successful party.” (Mejia, supra, at p. 163.) Thus,

each of the four requirements listed in O’Brien, supra, 391 U.S. at page 377 are satisfied

here, and section 17980.7, subdivision (c)(11) passes constitutional muster.

       The authorities cited by Mugar in support of a contrary conclusion are

inapplicable. For example, California Teachers Association v. State of California (1999)

20 Cal.4th 327 (CTA) “did not render unconstitutional statutes requiring litigants to pay

attorney’s fees but was limited to its unique context of a ‘virtually unprecedented’ statute

requiring an employee who loses a good faith challenge to discipline to pay for the

judge.” (Banning v. Newdow (2004) 119 Cal.App.4th 438, 453 [discussing CTA, quoting

Equilon Enterprises v. Consumer Cause, Inc. (2002) 29 Cal.4th 53, 64].)

       Mugar describes Village of Glenview v. Zwick (2005) 356 Ill.App.3d 630 [826

N.E.2d 1171] as addressing a “cost recovery scheme” that is “similar” to section 17980.7,

subdivision (c)(11). Not so. Rather, the fee statute at issue in Village of Glenview was

unilateral, allowing the government entity to recover its fees if successful in an

“‘enforcement or defense proceeding,’” but not making it liable for fees if it lost.

(Village of Glenview, supra, 826 N.E.2d at p. 632.) Moreover, the Illinois court’s

decision rested on its evaluation of whether, under Illinois law, a local government had



                                              17
the power to use its municipal code to direct state courts how to allocate fees among

parties. (Id. at pp. 640-641.) Such reasoning has no bearing on our analysis here.

       We find no violation of Mugar’s First Amendment rights.

D. Prevailing Party

       Mugar asserts that the trial court erred by finding the City to be the prevailing

party in this action. We find no abuse of discretion.

       The City proposes that we should not reach the issue of whether it was the

prevailing party, arguing that the fees and costs awarded were proper as “reasonable costs

of enforcement” pursuant to section 17980.7, subdivision (d)(1), regardless of whether

the City is technically a prevailing party in the litigation.4 We disagree. Section

17980.7, subdivision (c)(11) is the applicable statute where, as here, a receiver was

appointed pursuant to section 17980.7, subdivision (c). (City & County of San Francisco

v. Ballard (2006) 136 Cal.App.4th 381, 401.)




4 Section 17980.7, subdivision (d)(1) provides: “If the court finds that a building is in a
condition which substantially endangers the health and safety of residents pursuant to
Section 17980.6, upon the entry of any order or judgment, the court shall do all of the
following: [¶] (1) Order the owner to pay all reasonable and actual costs of the
enforcement agency including, but not limited to, inspection costs, investigation costs,
enforcement costs, attorney fees or costs, and all costs of prosecution.”

                                             18
       Health and Safety Code section 17980.7, subdivision (c)(11) provides: “The

prevailing party in an action pursuant to this section shall be entitled to reasonable

attorney’s fees and court costs as may be fixed by the court.” This statute does not define

the term “prevailing party,” so the trial court should “analyze[] which party had prevailed

on a practical level.” (Heather Farms Homeowners Assn. v. Robinson (1994) 21

Cal.App.4th 1568, 1574 (Heather Farms).) Here, the trial court did so using the “catalyst

theory.” Courts applying this theory look to the practical impact of litigation on the

public interest to determine whether the plaintiff may be awarded attorney fees. (See

Westside Community for Independent Living, Inc. v. Obledo (1983) 33 Cal.3d 348, 353.)

“Under the catalyst theory, attorney fees may be awarded even when litigation does not

result in a judicial resolution if the defendant changes its behavior substantially because

of, and in the manner sought by, the litigation.” (Graham v. DaimlerChrysler Corp.

(2004) 34 Cal.4th 553, 560.) We review the trial court’s determination for abuse of

discretion. (Heather Farms, supra, at pp. 1573-1574.)

       The trial court reasonably determined that Mugar “would not have complied with

the City’s abatement demands without the appointment of the receiver.” Mugar insists

that he had already been “working toward compliance before the petition was filed.” It is

not apparent, however, why Mugar believes the trial court was compelled to accept that

assertion as true. Before the petition was filed, Mugar’s property was “‘red-tagged, ’” he

received an order to abate specific nuisances, and he sought and received an extension to

comply. Nevertheless, he took only “minor cleanup actions” at the property, did not abate



                                             19
the nuisances, and told an inspecting officer at his extended deadline that the property

conditions had “‘gotten worse. ’” Moreover, even assuming it to be true that Mugar was

“working” toward compliance, it is reasonable to infer that the lawsuit and the parties’

agreement upon a definite end date of the period in which the receivership would be held

in abeyance prompted Mugar to complete the necessary work. It was not before a lengthy

series of delays, and only shortly before the hard deadline set by the court, that Mugar in

fact achieved compliance.

       Furthermore, Mugar’s contention that “the City’s specific legal action was

unsuccessful” is wrong. The City’s litigation objective was to abate a public nuisance.

The City’s petition contemplated the appointment of a receiver to accomplish that end,

but prompting Mugar to complete the work himself, without a receiver having to do so,

achieved the same result. Moreover, though the receiver performed no work on the

property, it is reasonable to view the receivership as causing Mugar to finally do so. The

trial court was well within the bounds of its discretion in finding that the litigation served

as the catalyst for the City achieving its litigation objective.

       Mugar proposes that he should be considered to have prevailed “on the laundry

room matter,” since he eventually obtained a permit to “‘complet[e] work originally

permitted on 12/17/1969.’” This careful phrasing elides the fact that Mugar never

prevailed in having the City renew or reopen the 1969 permit for the laundry room, as he

repeatedly tried to do, or in having the City accept his view that 1969 building standards

should apply to the repairs of the laundry room. Mugar was eventually granted a new



                                               20
permit for “‘completion of work originally permitted on 12/17/1969, which was expired

without inspections,’” subject to conditions requiring that the structure be brought up to

current standards, as modified pursuant to the discretion of the City’s Building Official.

The trial court did not err in finding that Mugar “has not produced any evidence that he

was permitted to repair the laundry room under the 1969 permit.”

       Mugar argues that this court’s decision in Kaura v. Stabilis Fund II, LLC (2018)

24 Cal.App.5th 420 compels a different conclusion. It does not. In Kaura, the City of

Indio did not itself bring a receivership action pursuant to section 17980.7, but rather

intervened in an ongoing receivership action pursuant to Code of Civil Procedure section

568.3. (Kaura, supra, at p. 424, 431.) Indio then sought and was awarded attorney fees

and litigation costs associated with its intervention, as well as enforcement costs. (Id. at

p. 427.) We found that section 17980.7 was inapplicable as a basis for the award

(including either subdivisions (c)(11) or (d)(1)), because Indio had not brought an action

under that section, but rather had intervened pursuant to Code of Civil Procedure section

568.3. (Kaura, at pp. 431-434.) We further found that an Indio Municipal Code section

providing for an award of fees and costs to a “‘prevailing party in any action . . . to abate

a public nuisance” also did not apply. (Id. at pp. 434-435.) The reason the municipal

code section did not apply was that “the nuisance had not yet been abated,” and the issue

of who was responsible for creating or maintaining the nuisance had not yet been

adjudicated. (Id. at p. 434 .) We have no quarrel with Kaura’s reasoning, but it is simply

inapplicable here.



                                             21
                                III. DISPOSITION

     The judgment is affirmed. The City is awarded costs on appeal.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                          RAPHAEL
                                                                      J.


We concur:

McKINSTER
             Acting P. J.
FIELDS
                       J.




                                        22
Filed 1/8/21

                           CERTIFIED FOR PUBLICATION

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FOURTH APPELLATE DISTRICT

                                       DIVISION TWO

 CITY OF NORCO,

          Plaintiff and Respondent,                  E072858

 v.                                                  (Super.Ct.No. RIC1709678)

 RONALD T. MUGAR,                                    ORDER CERTIFYING
                                                     OPINION FOR PUBLICATION
          Defendant and Appellant.



        Requests having been made to this court pursuant to California Rules of Court,
rule 8.1120(a) for publication of a nonpublished opinion heretofore filed in the above-
entitled matter on December 11, 2020, and it appearing that the opinion meets the
standard for publication as specified in California Rules of Court, rule 8.1105(c),

       IT IS ORDERED that said opinion be certified for publication pursuant to
California Rules of Court, rule 8.1105(b). The opinion filed in this matter on
December 11, 2020, is certified for publication.

        CERTIFIED FOR PUBLICATION
                                                               RAPHAEL
                                                                                   J.
We concur:

        McKINSTER
                        Acting P. J.


        FIELDS
                                 J.


                                            1